Citation Nr: 1816689	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-31 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain.

2.  Entitlement to service connection for a disability manifested by an irregular heartbeat.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision which granted, in pertinent part, an increased 60 percent rating effective February 8, 2012, for the Veteran's service-connected low back strain and denied the Veteran's claims of service connection for hypertension, a disability manifested by an irregular heartbeat (which was characterized as irregular heart beat), bilateral hearing loss, tinnitus, and for obstructive sleep apnea.  The Veteran disagreed with this decision in June 2012, seeking an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain and service connection for hypertension, a disability manifested by an irregular heartbeat, bilateral hearing loss, tinnitus, and for obstructive sleep apnea.  He perfected a timely appeal in September 2014.  A Travel Board hearing was held in October 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension, bilateral hearing loss, tinnitus, and for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for low back strain on a VA Form 21-526b which was dated on February 7, 2012, and date-stamped as received by VA on February 8, 2012.

2.  VA examination on April 20, 2012, showed that the Veteran's service-connected low back strain was manifested by, at worst, flexion to 50 degrees, tenderness of the right paraspinal muscles with a palpable movable mass about the size of a palm, guarding or muscle spasm severe enough to result in an abnormal spinal contour, positive straight leg raising bilaterally, and incapacitating episodes of intervertebral disc syndrome lasting at least 6 weeks in the previous 12 months.

3.  In the currently appealed rating decision dated on May 16, 2012, and issued to the Veteran and his service representative on May 17, 2012, the AOJ assigned a 60 percent rating effective February 8, 2012, for low back strain.

4.  In statements on a VA Form 21-4138 dated on May 31, 2012, and date-stamped as received by the AOJ on June 4, 2012, the Veteran requested an earlier effective date for the 60 percent rating assigned for low back strain.

5.  The record evidence does not show increased symptomatology attributable to the Veteran's service-connected low back strain within 1 year prior to February 8, 2012.

6.  The record evidence does not show that the Veteran experiences any current disability manifested by an irregular heartbeat which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain have not been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  A disability manifested by an irregular heartbeat was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain.  He specifically contends that the appropriate effective date for this rating is December 13, 2010, when he filed other claims for VA disability compensation.  He also contends that he incurred a disability manifested by an irregular heartbeat during active service.

Earlier Effective Date Claim

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain.  The Veteran specifically contends that the appropriate effective date for this rating is December 13, 2010.  The record evidence does not support his assertions concerning his entitlement to an earlier effective date.  It shows instead that, following the filing of an increased rating claim for low back strain on February 8, 2012, VA examination in April 2012 demonstrated - for the first time - evidence of increased symptomatology (at least 6 weeks of incapacitating episodes of intervertebral disc syndrome in a 12-month period) attributable to the Veteran's service-connected low back strain which merited the assignment of a 60 percent rating effective on February 8, 2012 (the date that VA received his increased rating claim).  See 38 C.F.R. § 4.71a, DC 5243 (2017).

The Board notes that, in a rating decision dated on November 19, 2010, and issued to the Veteran and his service representative on November 22, 2010, the AOJ granted, in pertinent part, a claim of service connection for low back strain, assigning a 20 percent rating effective August 6, 2010.  The AOJ concluded that August 6, 2010, was the appropriate effective date for the grant of service connection and the assignment of a 20 percent rating for the Veteran's low back strain because that was the date that VA received his original service connection claim.  This decision was not appealed and became final.  See 38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).  The Veteran also did not submit any relevant evidence or argument within 1 year of the November 2010 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  

To the extent that the Veteran is attempting to disturb the finality of the November 2010 rating decision by collaterally attacking it through the filing of an earlier effective date claim, the Board finds that this claim must be dismissed as a matter of law.  The Board notes in this regard that, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.

The next relevant correspondence occurred when the Veteran filed an increased rating claim for low back strain in statements on a VA Form 21-526b which was dated on February 7, 2012, and date-stamped as received by VA on February 8, 2012.

VA examination on April 20, 2012, showed that the Veteran's service-connected low back strain was manifested by, at worst, flexion to 50 degrees, tenderness of the right paraspinal muscles with a palpable movable mass about the size of a palm, guarding or muscle spasm severe enough to result in an abnormal spinal contour, positive straight leg raising bilaterally, and incapacitating episodes of intervertebral disc syndrome lasting at least 6 weeks in the previous 12 months.

In the currently appealed rating decision dated on May 16, 2012, and issued to the Veteran and his service representative on May 17, 2012, the AOJ assigned a 60 percent rating effective February 8, 2012, for low back strain.  The AOJ essentially concluded, in pertinent part, that February 8, 2012, was the appropriate effective date for a 60 percent rating for low back strain because that was the date that VA received the Veteran's increased rating claim.

In statements on a VA Form 21-4138 dated on May 31, 2012, and date-stamped as received by the AOJ on June 4, 2012, the Veteran requested an earlier effective date for the 60 percent rating assigned for low back strain.  He specifically asserted that he had filed an increased rating claim for low back strain on December 13, 2010, and this was the appropriate effective date for a 60 percent rating for this disability.  

With respect to the Veteran's assertion that the appropriate effective date for a 60 percent rating for low back strain is December 13, 2010, the Board notes that his service representative submitted separate copies of a VA Form 21-4138 on December 13, 2010, requesting service connection for a disability manifested by an irregular heartbeat, hypertension, bilateral hearing loss, tinnitus, and obstructive sleep apnea.  Neither of the forms submitted on the Veteran's behalf by his service representative on December 13, 2010, requested an increased rating for low back strain.  Accordingly, the Board finds that the Veteran's argument that December 13, 2010, is the appropriate effective date for a 60 percent rating for low back strain is without merit.

The Board observes here that the effective date for increased ratings generally will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400(o)(2) (2017).  Here, the Veteran's increased rating claim for low back strain was date-stamped as received by the AOJ on February 8, 2012.  The Board has reviewed the available treatment records dated in the year prior to February 8, 2012, and finds that there was no factually ascertainable increase in the disability attributable to the Veteran's service-connected low back strain in that time period.  The record evidence instead only demonstrates a factually ascertainable increase in the Veteran's service-connected low back strain on VA examination in April 2012 which documented - for the first time - that this disability was manifested by, at worst, at least 6 weeks of incapacitating episodes of intervertebral disc syndrome within a 12-month period.  This April 2012 VA examination finding supported the assignment of a 60 percent rating for the Veteran's service-connected low back strain effective February 8, 2012 (the date that VA received his increased rating claim for this disability).  See 38 C.F.R. § 4.71a, DC 5243 (2017).  The regulation governing effective dates for increased ratings is clear - the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date or the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an earlier effective date than February 8, 2012, for the 60 percent rating for service-connected low back strain.  In summary, the Board finds that the criteria for an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain have not been met.

Service Connection Claim

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a disability manifested by an irregular heartbeat.  The Veteran contends that he incurred a disability manifested by an irregular heartbeat during active service.  The record evidence does not support his assertions regarding the contended etiological relationship between a claimed disability manifested by an irregular heartbeat and active service.  It shows instead that the Veteran does not experience any current disability manifested by an irregular heartbeat which is attributable to active service or any incident of service.  The Board notes initially that a review of the Veteran's available service treatment records shows no complaints of or treatment for a disability manifested by an irregular heartbeat at any time during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claim of service connection for a disability manifested by an irregular heartbeat.  It shows instead that the Veteran does not experience any current disability manifested by an irregular heartbeat which is attributable to active service or any incident of service.  The Board finds it highly significant that, although the Veteran has complained of experiencing an irregular heartbeat since his service separation, a review of his post-service VA and private outpatient treatment records repeatedly showed a regular heartbeat.  Additionally, although the Veteran's electrocardiogram (EKG) in February 2015 was considered abnormal, the VA clinician who reviewed it did not conclude that this abnormality demonstrated an irregular heartbeat.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a disability manifested by an irregular heartbeat at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not suggest that the Veteran experienced a disability manifested by an irregular heartbeat during or after active service.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to service connection for a disability manifested by an irregular heartbeat.  In summary, the Board finds that service connection for a disability manifested by an irregular heartbeat is not warranted.


ORDER

Entitlement to an earlier effective date than February 8, 2012, for a 60 percent rating for low back strain is denied.

Entitlement to service connection for a disability manifested by an irregular heartbeat is denied.


REMAND

The Veteran also contends that he incurred hypertension, bilateral hearing loss, tinnitus, and obstructive sleep apnea during active service.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for hypertension and obstructive sleep apnea, the Board notes initially that a review of the record evidence indicates that the Veteran currently experiences disability due to hypertension and obstructive sleep apnea and receives current outpatient treatment from private and VA clinicians for each of these disabilities.  To date, however, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of either of these disabilities.  The Board observes in this regard that VA's duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his hypertension and obstructive sleep apnea.

With respect to the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Board acknowledges that the Veteran was examined for each of these disabilities in July 2011.  Unfortunately, a review of the July 2011 VA audiology examination shows that it is inadequate for VA adjudication purposes.  Following this examination, the VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss and tinnitus.  She opined that it was less likely than not that these disabilities were related to active service.  The rationale for her negative nexus opinion was that all of the Veteran's hearing evaluations taken during active service, including at his discharge (or separation) physical examination, were within normal limits.  

The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Having reviewed the opinion rationale provided by the July 2011 VA examiner concerning the contended etiological relationships between the Veteran's bilateral hearing loss, tinnitus, and active service, the Board finds that it violates Buchanan and Barr.  There otherwise is insufficient medical evidence of record to adjudicate the Veteran's currently appealed service connection claims for bilateral hearing loss and tinnitus.  Thus, the Board finds that, on remand, the Veteran should be scheduled for another examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  

2.  Schedule the Veteran for examination to determine the nature and etiology of any hypertension.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

4.  Schedule the Veteran for examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


